TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00087-CV


In the Matter of J. D. W.





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. J-23,610, HONORABLE WILLIAM D. KING, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	The district court found beyond a reasonable doubt that J. D. W. committed criminal
trespass and adjudicated her delinquent.  The court placed her on probation in the custody of her
parents for six months.
	J. D. W. stipulated at trial that she intentionally and knowingly entered the premises
of Johnston High School with notice that such entry was forbidden and without the permission
of a school employee, who is the owner of the school for this purpose.  By her sole issue on appeal,
J. D. W. contends that the district court lacked jurisdiction over her because she should have been
tried under a more specific statute with a less severe punishment range.  Compare Tex. Educ. Code
Ann. § 37.107 (West 1996) (trespass on school grounds, Class C misdemeanor), with Tex. Pen. Code
Ann. § 30.05 (West 2004-05) (trespass, Class B misdemeanor).  She argues that because the lesser
offense is a Class C misdemeanor and is not within the definition of delinquent conduct, the district
court lacked jurisdiction.  See Tex. Fam. Code Ann. § 51.03(a) (West Supp. 2004-05); see also Tex.
Const. art. V, § 19 (justice court has original jurisdiction over offenses punishable by fine only).
	This Court has recently concluded in a similar juvenile case that these statutes are not
in pari materia, that the State could charge the juvenile under either statute, and that the district court
had jurisdiction over the allegation of criminal trespass against the juvenile.  See In re J.M.R., 149
S.W.3d 289, 294-95 (Tex. App.--Austin 2004, no pet.); see also In re K.M., No. 03-04-00315-CV,
2005 Tex. App. LEXIS 4661, at *2 (Austin June 17, 2005, no pet. h.).  This appeal is controlled by
that decision.  We affirm the judgment of the district court.


 
						David Puryear, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Affirmed
Filed:   July 13, 2005